HEDRICK, Judge.
Although defendant stated in his motion for appropriate relief that it was made pursuant to G.S. §§ 15 A-1414,1415, he did not specify the grounds therefor. It appears from the allegations in his motion and his affidavit filed in support thereof that defendant attempted to allege that his plea of guilty was not knowingly, voluntarily, and understanding^ entered. Defend*463ant thus would appear to have stated grounds under G.S. § 15A-1415(b)(3) and would be entitled to appeal the denial of his motion to withdraw his plea of guilty pursuant to G.S. § 15A-1444(e).
Defendant’s sole exception is to the order denying his motion. A broadside exception to an order by the trial court denying a motion relating to one of the defendant’s protected rights presents for review only the question of whether the facts found and the conclusions made support the order. See State v. McKinney, 19 N.C. App. 177, 198 S.E. 2d 241 (1973). We have carefully reviewed Judge Llewellyn’s order dated 24 April 1980, and find his order to be properly supported by the facts found and the conclusions made.
The order appealed from is
Affirmed.
Judges Webb and Hill concur.